Fourth Court of Appeals
                                   San Antonio, Texas
                                          June 12, 2019

                                      No. 04-19-00223-CV

                                       Raul VALDEZ, Jr.,
                                            Appellant

                                                 v.

                               Carolyn DOMINGUEZ-VALDEZ,
                                          Appellee

                  From the 131st Judicial District Court, Bexar County, Texas
                                Trial Court No. 2016CI18141
                        Honorable Angelica Jimenez, Judge Presiding


                                         ORDER
        On June 10, 2019, this court received appellant’s brief. The brief violates Rule 38 of the
Texas Rules of Appellate Procedure in that it does not contain any citations to the record. See
TEX. R. APP. P. 38.1(g), (i). The brief also violates Rule 9.4 and Rule 9.5 of the Texas Rules of
Appellate Procedure in that it does not contain a certificate of compliance and proof of service,
respectively. See TEX. R. APP. P. 9.4(i)(3); 9.5(d), (e). It is therefore ORDERED that the brief
filed by the appellant is STRICKEN from our record. It is FURTHER ORDERED that appellant
file an amended brief containing appropriate citations to the record in compliance with Rule
38.1, a certificate of compliance in compliance with Rule 9.4, and proof of service in compliance
with Rule 9.5 no later than thirty days from the date of this order or this appeal will be dismissed
for want of prosecution. See TEX. R. APP. P. 38.9, 42.3.



                                                      _________________________________
                                                      Rebeca C. Martinez, Justice




       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 12th day of June, 2019.
___________________________________
Keith E. Hottle,
Clerk of Court